

EXHIBIT 10.6


TRANSLATION FOR CONVENIENCE ONLY - NOT LEGALLY BINDING


TRANSLATION


ROLLOVER AGREEMENT INTERVENED IN THE JUDICIAL DISTRICT OF MONTREAL, PROVINCE OF
QUEBEC, CANADA



BETWEEN:
 
3841944 CANADA INC., a body politic and corporate duly incorporated under the
Canada Business Corporations act, having its place of business situated at 407
McGill Street, Suite 1003, in the City and District of Montreal, herein acting
and represented by Michel Pelletier, its president, duly authorized by a
resolution (annexe A);
         
(hereinafter referred to as the “Vendor”)
     
AND:
 
WATER BANK OF AMERICA INC., a body politic and corporate duly incorporated under
the Canada Business Corporations act, having its place of business situated at
407 McGill Street, Suite 1003, in the City and District of Montreal, herein
acting and represented by Michel Pelletier, its president, duly authorized by a
resolution (annexe B);
         
(hereinafter referred to as the “Purchaser”)

 
PREAMBLE


The parties declare as follows:


a)
The Vendor is the holder of record of 462,063 Class A Shares of Eau de Source
Vita (2000) Inc. (hereinafter the “Corporation”), representing the totality of
the issued shares of the capital stock of such Corporation;



b)
The Vendor wishes to sell the aforesaid shares to the Purchaser, who wishes to
purchase same;



c)
The and the Purchaser are related parties as defined the Income Tax Act;

 
Page 1 of 8

--------------------------------------------------------------------------------


 
d)
It is the intention of the parties to transfer the aforesaid shares at their
fair market value and the price hereinafter stipulated reflects the amount which
the parties consider to be such fair market value, having been established using
reasonable methodology, and in consulation with the Corporation’s accountant;



e)
The aforesaid shares were effectively transferred to the Purchaser on June 3rd
2002, the parties having intended to transfer said actions concurrently with the
incorporation of the Purchaser, which incorporation took place on May 31st 2002;



f)
The fact that the parties hereto are related as such term is defined in the
Income Tax Act, may result in an adjustment of the fair market value as
stipulated herein by governmental authorities, federal or provincial;



g)
Accordingly, the parties have agreed that the fair market value for the shares
may be adjusted according to the value established by competent fiscal
governmental authorities and in accordance with the dispositions of the present
contract, as the case may be;



AND THE PARTIES HAVE AGREED AS FOLLOWS:


1.
INTERPRETATION




 
1.1
Terminology



The following words and phrases, when they appear in the Agreement or in any
ancillary documents, shall be interpreted or construed according to the
definitions set out below, unless there be an implicit or explicit derogation
therefrom in the text:



1.1.1
“Shares” shall mean the 462,063 Class A Shares held by the Vendor in the capital
stock of Eau de Source Vita (2000) Inc., representing the totality of its issued
and outstanding shares;




 
1.1.2
“Agreement” shall mean the present agreement including its preamble, recitals
and schedules, any ancillary documents thereto, as well as any amendments or
variations made thereto from time to time by the parties; the terms “herein”,
“hereof”, “hereto”, “herewith”, “hereunder”, “hereby” and other similar phrase
or expression, when used in this agreement, generally refer to this agreement as
a whole rather than to a specific part hereof, unless an indication to the
contrary exists in the text.




 
1.2
The present represents and embodies the entire understanding reached between the
parties, to the exclusion of all other documents, contracts, verbal promises or
covenants made, given or entered into previously or concurrently herewith, in
the course of negotiations, leading up to the full performance or execution of
this agreement, which the parties declare inadmissible to be tendered as
evidence to the extent that they may be liable to amend, vary or affect in any
manner whatsoever, any of the provisions of the present agreement.

 
Page 2 of 8

--------------------------------------------------------------------------------


 

 
1.3
Jurisdiction




 
1.3.1
Governing Law




   
This Agreement, as well as the interpretation or construction thereof, the
execution or performance thereof, the application and validity thereof, as well
as the effects thereof, are subject to the applicable laws in force and in
effect in the Province of Quebec and in Canada, which govern all or part of the
provisions hereof.




 
1.3.2
Presumption



Any provision in this Agreement which is not in compliance with any applicable
laws shall be deemed to be void, unenforceable and without effect to the extent
that it is prohibited by one of the said laws. The same shall go for any clauses
which are ancillary or tied to such provision to the extent that their
applicability is dependent upon such provision.



 
1.3.3
Adaptation



Should any provision contravene any applicable law, it shall be interpreted or
construed, if need be, in such a manner as to render it in compliance with the
applicable law or, failing which, in the manner most likely to reflect the
intention of the parties without departing or derogating from the requirements
or stipulations posited by the applicable laws.



 
1.4
General




 
1.4.1
Currency



All amounts referred to in this agreement are in Canadian currency.



 
1.4.2
Gender and number



To the extent required for an understanding of the text, words importing the
masculine gender shall include the feminine gender and vice versa; the same
shall apply to a word referring to a number insofar as the singular shall
encompass the plural form and vice versa.
 
Page 3 of 8

--------------------------------------------------------------------------------


 
Any phrase or sentence containing like words capable of variation shall be read,
to the extent required in order to convey proper meaning to the text, in such a
manner as to accommodate the proper form of such word, with any necessary
grammatical variations or alterations, and to give such phrase or sentence a
logical meaning.



 
1.4.3
Headings



No resort shall be had to the headings used in this Agreement in the latter’s
interpretation or construction; such headings shall serve merely to assist in
classifying and identifying the provisions embodying the Agreement, and, as a
result, no meaning shall be ascribed to them nor may they influence the
interpretation or construction of a provision.


2.
SALE



Subject to the payment of the consideration and to the terms and conditions
hereof, the Vendor hereby sells to the Purchaser 462,063 Class A Shares in the
capital stock of Eau de Source Vita (2000) Inc.


3.
CONSIDERATION



The present sale is made for and in consideration of a total amount $150,000.00,
which the Purchaser hereby binds and obliges itself to pay in the manner
hereinafter set forth.


4.
PAYMENT MODALITIES




 
4.1
Issuance of shares



The purchase price stipulated herein, namely the amount of $150,000.00 shall be
paid and acquitted by the Purchaser by way of issuance in favor of the Vendor of
12,000,000 Class A Shares an 3 000 000 Class B in the capital stock Water Bank
of America Inc.
 
5.
ROLLOVER




 
5.1
Election



The parties signatory hereto binds and oblige themselves to report such sale of
shares as a joint election, the whole pursuant to paragraphs 85 (1) of the
Income Tax Act (Canada) and Article 518 of the Tax Act (Quebec). To this end,
the parties hereby agree and oblige themselves to jointly deposit forms T-2057
and TP-518 within the prescribed delays, with the appropriate governmental
fiscal authorities.
 
Page 4 of 8

--------------------------------------------------------------------------------


 

 
5.2
Elected amount



The elected amount for the purchase of the Shares is established by the parties
at the sum of $150,000.00 and represents for the Vendor, the cost of disposition
of the Shares and, for the Purchaser, the cost of acquisition of such Shares.


For the purpose of the preceding paragraph, the parties hereby acknowledge that
the elected amount corresponds to the “indicated amount” of the shares, the
whole in accordance with the meaning given to such expression pursuant to the
Income Tax Act (Canada) and the Tax Act (Quebec).



 
5.3
Adjustments



Considering the fact that the parties hereto are related, as such term is
defined in the Income Tax Act and the Tax Act, and in addition to their
intention to proceed, in good faith, to the sale of the Shares for a
consideration equivalent to the fair market value thereof, which value has been
established using reasonable methodology and in consultation with the
accountants of the Corporation, the Vendor and the Purchaser agree and covenant
that, in the event of contestation of the elected fair market value of the
shares by governmental fiscal authorities for whatsoever reason, the price of
the Shares together with the redemption value of the Shares issued in
acquittance of the Purchase Price, shall thereafter be adjusted to reflect the
fair market value of the Shares as shall have been established by the fiscal
assessment which has not been contested, or as established by out-of-court or
amiable settlement or by final judgment, as the case may be, with such
adjustment to have the retroactive effect to the date of the present contract.


In such eventuality, any adjustment to the redemption value of the Class A and
Class B Shares issued in acquittance of the Purchase Price shall be performed in
conformity with the statutes of incorporation of the Purchaser.


The above mentioned disposition shall apply, subject to the right of either
party to contest any reevaluation of the fair market value of the Shares, as may
have been assessed or proposed to be assessed by governmental fiscal
authorities. In the eventuality of a difference between a federal fiscal
assessment and a provincial fiscal assessment, the adjustment shall be effected
on the basis of the lesser of the two assessments, the whole in the case where
there has been no contestation, or that there has been an out-of-court
settlement or that a final judgment has intervened, as the case may be.


Page 5 of 8

--------------------------------------------------------------------------------


 

 
5.4
Formality



The parties hereto agree and covenant to sign all documents and to do all such
things as may be required to give full effect to the present contract and as the
case may be, in order to conform to the requirements of the interpretation
bulletin numbers IT-169 (Canada Customs and Revenue Agency) and IMP.28-4
(Revenue Quebec), relating to the adjustment clause herein.


6.
VENDOR WARRANTIES



The Vendor hereby represents and warrants in favor of the Purchaser the
following:



 
6.1
Status



The Corporation was duly created pursuant to the Canada Business Corporations
Act and its has complied, initially and annually, with the requirements of the
act by sending of its annual report to the director, as well as the requirements
of the Act Respecting the Legal Publicity of Sole Proprietorships, Partnerships
and Legal Persons (Quebec).



 
6.2
Shares



The Shares were legally issued as fully paid and non assessable, the whole in
conformity with the constituting documents and by-laws of the Corporation.



 
6.3
Property



It is the sole and the absolute owner of the Shares, to the exclusion of any
other person, and has the power and the capacity to dispose of same.



 
6.4
Restriction on the transfer of Shares



The present transfer of shares has been authorized by the Board of Directors of
Eau de Source Vita (2000) Inc., the whole as more fully appears from a
resolution attached hereto as Annexe C; the shares are not subject to any other
authorization formality in connection with their transfer.


Page 6 of 8

--------------------------------------------------------------------------------


 

 
6.5
Accomplishment of formality



The Vendor binds and obliges itself to fulfill any formalities, without delay,
required in order to effect the transfer of the Shares, mainly by endorsing the
share certificate(s) representing the said Shares in favor of the Purchaser and
to sign all transfer registers of the Corporation, the whole in order to perfect
title in the hands of the Purchaser.



 
6.6
Fair market value



Fair market value of the Shares corresponds to the amount of $150,000.00, such
value having been established in consultation with the accountants or auditors
of the Corporation.



 
6.7
As at the date of these present, no declared and unpaid dividend is due and
owing to the Vendor.



7.
REPRESENTATIONS OF THE PURCHASER



The Purchaser hereby declares and warrants that it has the capacity and the
authority required in order to proceed to the acquisition and to legally hold
the Shares, as well as to subscribe to and adhere to the various dispositions
posited herein.


8.
GENERAL DISPOSITIONS




 
8.1
Annexes



Any schedule to the agreement, initialed by the parties for identification
purposes, constituted an integral part hereof.



 
8.2
Notice



Save and express for stipulation to the contrary, any notice required to be
given pursuant to the present agreement is considered having been received if it
is made in writing and expedited by a made of communication which allows the
expediting party to prove that the aforesaid notice was effectively and actually
delivered to the recipient at the address indicated at the beginning of the
present contract or at such other address as the parties hereto may be aware of.



 
8.3
Amendment



The present contract may be modified from time to time, in whole or in part, by
written agreement between the parties which must be delivered onto the other.


Page 7 of 8

--------------------------------------------------------------------------------


 

 
8.4
Non-waiver



The silence of any one party, its negligence, and/or its abstaining from
exercising a right or a recourse which is available to it in virtue of the
present contract, shall not be considered or interpreted as a renunciation to
any such rights or recourses, for so long as the statute of limitations, whether
contractual or statutory, providing for the exercise of such right or recourse
has not expired.


9.
EFFECTIVE DATE



The present agreement shall become effective upon its signing by the parties
hereto.


10.
SCOPE



The present agreement is binding upon the parties hereto, as well as their legal
representatives.


IN WITNESS WHEREOF, THE PARTIES HERETO HAVE SIGNED FOUR (4) ORIGINALS OF THIS
AGREEMENT AT MONTREAL, PROVINCE OF QUEBEC, THIS 16TH DAY OF AUGUST 2002.



Vendor:
Purchaser
       
3841944 CANADA INC.
WATER BANK OF AMERICA INC.
 
 
 
        (SGD) Michel Pelletier  
(SGD) Michel Pelletier
Per:      
____________________________
Per:    
_____________________________

 
Page 8 of 8

--------------------------------------------------------------------------------

